COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Stephen Franklin Heiman v. The State of Texas

Appellate case number:      01-18-00968-CR

Trial court case number:    81031-CR

Trial court:                149th District Court of Brazoria County

       We previously abated this appeal, remanded the case to the trial court, and
directed the trial court to determine whether appellant’s appointed counsel, Frank J.
Fraley, should be allowed to withdraw from representing appellant and new counsel
should be appointed to represent appellant on appeal. The trial court clerk has filed a
supplemental clerk’s record that contains “Notice of Appointment” of Perry R. Stevens
and a signed docket sheet notation stating that “Frank Fraley is allowed to withdraw due
to his election to the bench” and “the court having knowledge of Mr. Fraley’s election
appointed Perry Stevens to represent [appellant] on appeal.” Accordingly, we
REINSTATE the case on the Court’s active docket.
       The Clerk of this Court is directed to note Perry R. Stevens’ appearance as
appointed counsel for appellant and Frank J. Fraley’s withdrawal as counsel for appellant
on the docket of this Court. Frank J. Fraley’s motion to withdraw as counsel, filed in this
Court on December 7, 2018, is dismissed as moot.
       The court reporter is directed to file the reporter’s record no later than 14
days from the date of this order. No further extensions will be granted. See TEX. R.
APP. P. 35.3(c).
       It is so ORDERED.

Judge’s signature: ____/s/ Justice Julie Countiss____
                    Acting individually  Acting for the Court

Date: ___March 7, 2019__